United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1946
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Eduardo Contreras-Flores,               *
also known as Carlos Flores,            * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 5, 2011
                                Filed: October 19, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Eduardo Contreras-Flores pleaded guilty to illegal reentry after deportation.
See 8 U.S.C. § 1326(a) and (b). The district court1 sentenced him to 77 months in
prison and 2 years of supervised release. His counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967), asserting that the
sentence is unreasonable. Contreras-Flores has filed a supplemental brief challenging
his sentence and asserting that his trial counsel was ineffective.

      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
       Contrary to counsel’s and Contreras-Flores’s arguments, we conclude that the
district court committed no procedural error in sentencing Contreras-Flores, and that
the court imposed a substantively reasonable sentence. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc); United States v. Garcia, 512
F.3d 1004, 1006 (8th Cir. 2008). We decline to review Contreras-Flores’s
ineffective-assistance claims in this direct appeal. See United States v. Looking
Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.
                       ______________________________




                                         -2-